           Case 1:20-cv-00681-CKK Document 7 Filed 05/21/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

 FLETA CHRISTINA COUSIN SABRA                     )
                                                  )
       Plaintiff,                                 )
                                                  )
 v.                                               )   Civil Action No.: 1:20-cv-681-CKK
                                                  )
 U.S. CUSTOMS AND BORDER                          )
 PROTECTION,                                      )
                                                  )
       Defendant.                                 )


        PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS


       Pursuant to Fed. R. Civ. P. 12(c) and LCvR 7, Plaintiff Fleta Christina Cousin

Sabra (“Plaintiff”) respectfully moves for judgment on the pleadings on Count I of her

Complaint under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, against

Defendant U.S. Customs and Border Protection (“CBP”). Docket Entry (DE) 1.

       As good cause for this Motion, Plaintiff states that she filed an expedited

processing FOIA request with CBP on May 5, 2017. DE 1 (Compl.) ¶¶ 9, 74; DE 5

(Answer) ¶¶ 9, 74. CBP failed to respond to Plaintiff’s FOIA request, or to her request for

expedited processing. Compl. ¶¶ 10, 77; Answer ¶¶ 10, 77.

       Based on these undisputed facts, CBP has violated the 10-day limit set forth by

Congress    for     making   an   expedited   processing    determination.   5   U.S.C.   §

552(a)(6)(E)(ii)(I). Plaintiff is consequently entitled to judgment as a matter of law that

Defendant has violated the FOIA by failing to process her expedited processing request

within ten days allowed by law.

       The undisputed, admitted material facts before the Court demonstrate that CBP

has also failed to comply with the FOIA’s requirement that, upon receiving a properly

                                              1
         Case 1:20-cv-00681-CKK Document 7 Filed 05/21/20 Page 2 of 3



addressed and formatted request to the correct agency component, the agency “shall

make the records promptly available to the person.” 5 U.S.C. § 552(a)(3)(A). Plaintiff is

consequently entitled to judgment as a matter of law that Defendant has violated the

FOIA by unlawfully withholding agency records through failing to “make the records

promptly available” to her.

      A memorandum of points and authorities in support of Plaintiff’s Motion and a

Proposed Order are filed simultaneously herewith.

                   Certification of Conferral under LCvR 7(m)

      Counsel for the Plaintiff attempted to confer with counsel for the government

regarding this Motion by emailing notification to CBP’s counsel that Plaintiff intended

to file this Motion on April 22, 2020. Plaintiff’s counsel request for CBP’s position on

the Motion no later than May 1, 2020. Counsel for the government responded by email

six days later, on April 28, 2020, to say that “the agency has completed its search and

has located potentially responsive records, including three audio and video recordings.”

Counsel for the government further related:

      The agency further advised that it currently anticipates providing an
      interim release of non-exempt, responsive records by the end of May, that
      it may need more time to process the records located through its recently
      completed email search, and that it will need more time to process the
      audio and video recordings. The agency has advised that it does not
      currently have access to one large video, which is too large to upload to its
      system, and will not be able to access to it while COVID-19 restrictions are
      in effect

On April 29, 2020, in a continued effort to confer regarding this Motion, Counsel for the

Plaintiff asked counsel for the government to state no later than May 1, 2020:

      (1) Whether CBP has adjudicated Plaintiff’s expedited processing request?
      (2) If so, on what date?
      (3) If CBP adjudicated the request, whether it was granted or denied?
      (4) If it was denied, a written basis for the denial; and

                                            2
         Case 1:20-cv-00681-CKK Document 7 Filed 05/21/20 Page 3 of 3



       (5) If it was granted, CBP’s anticipated date of production.

Plaintiff received no response to this request, and no further communication from

counsel for the government, in the more than three weeks that have transpired since

sending it. Prior to filing this Motion, on May 22, 2020, Plaintiff’s counsel once again

attempted to confer with counsel for CBP. Defendant’s counsel asked plaintiff’s counsel

to refrain from filing plaintiff’s anticipated motion for judgment on the pleadings.

       This conferral report is provided in compliance with LCvR 7, and is provided for

that purpose. Plaintiff respectfully submits that it should not form the basis for

converting this Motion into one for Summary Judgment, as Plaintiff does not rely on

any of these facts in support of judgment on the pleadings, and no facts are in dispute,

based on the pleadings, which the parties’ conferral may resolve.

       In sum, CBP’s response to Plaintiff’s request admittedly violates the timing

provisions of the FOIA, necessitating this Court’s assistance. The question now is

whether and when CBP intends to remedy these violations. After more than three years

of failing to discharge its obligations, CBP admits it has not provided Plaintiff with the

expedited processing adjudication required by law, or with the records she seeks. In

light of these admissions, Judgment on the Pleadings is proper, and a permanent

injunction requiring CBP to search for and release agency records “promptly” is

necessary.

Dated: May 21, 2020                        Respectfully submitted,

                                           /s/ R. Andrew Free
                                           R. ANDREW FREE, No. 30513
                                           P.O. Box 90568
                                           Nashville, TN 37209
                                           Tel. 844-321-3221
                                           Fax: 615-829-8959
                                           Andrew@immigrantcivilrights.com

                                             3
